 
 
I 
108th CONGRESS 2d Session 
H. R. 4973 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mrs. McCarthy of New York (for herself, Ms. Pryce of Ohio, Mr. Green of Texas, Mr. Payne, Mr. Fattah, and Mr. Berman) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To authorize the Project GRAD program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Graduation Really Achieves Dreams Act or the GRAD Act. 
2.FindingsThe Congress makes the following findings: 
(1)The national high school graduation rate is only 70 percent, and in urban districts that percentage drops further to only 50 percent. 
(2)The national graduation rate for the class of 2001 was only 51 percent for African Americans and 52 percent for Latino students. 
(3)Each school day, approximately 3,000 secondary school students drop out of school. 
(4)Six million secondary students who make up the lowest 25 percent in terms of achievement scores are 3.5 times more likely to drop out than students in the next highest quarter of academic achievement, and are 20 times more likely to drop out than high achieving students. 
(5)Approximately 25 percent of secondary school students are reading at below basic levels. The problem is even more severe for poor students of color. The average minority or low-income ninth grader performs at only the fifth or sixth grade level in reading. 
(6)Low graduation rates are evidence that, in the earlier grades, schools are not meeting the fundamental achievement needs of low-income students. 
(7)Even those students who do graduate from secondary schools and go on to college are struggling because they lack the basic skills to succeed. Approximately 40 percent of all 4-year college students take a remedial course and 63 percent of all community college students are assigned to at least one remedial course. 
(8)A small percentage of low-income students who manage to enter college are able to complete a degree. Of students from families in the bottom 20 percent in terms of income who enter college, only 27 percent go on to complete a two- or four-year college degree within eight years. 
(9)Graduation rates impact early drop-out rates in the military. The attrition rates of both non-high school graduates and GED recipients are 8 percentage points higher than the rates of graduates. As a result, the Armed Services no longer accepts high school drop-outs and put less value on alternative certificates. 
(10)Students who fail to graduate from high school are more likely to engage in criminal activity than students who graduate. A one percent increase in high school graduation rates would save approximately $1.4 billion in costs associated with incarceration, or about $2,100 for each male high school graduate. 
(11)In today’s workplace, nearly 8 in 10 adults with bachelors degrees are employed, but for those who completed high school only, the figure falls to about 6 in 10. And for students who dropped out, the figure drops further to 4 in 10. 
(12)Employment projections indicate that jobs requiring only a high school degree will grow by just 9 percent by the year 2008, while those requiring a bachelor’s degree will grow by 25 percent and those requiring an associate’s degree will grow by 31 percent. 
(13)Personalization of the school environment has been proven to increase success rates for low-performing secondary school students. Nearly 50 percent of middle school youth and 40 percent of high school youth report feelings of disengagement from school. Rates are even higher for teens and minorities in urban schools. These feelings result in failure to work hard, to seek assistance, or to take appropriate courses. 
(14)Effective research-based education programs that improve high school graduation rates are comprehensive in nature and include interventions that begin in kindergarten and span all the grades through 12th. 
3.Project GRAD 
(a)PurposeThe purpose of the program authorized under this Act is— 
(1)to provide support and assistance to programs implementing integrated education reform services to improve high school graduation and college going rates for disadvantaged students; and 
(2)to promote the establishment of new programs to implement such integrated education reform services. 
(b)Grant authorizedThe Secretary is authorized to award a grant to Project GRAD USA, a nonprofit educational organization that has as its primary purpose the improvement of high school graduation and college going rates for disadvantaged students (hereinafter in this section referred to as the grantee), to provide support and technical assistance to existing programs implementing the set of integrated education reform services described in subsection (d)(2) and to promote the expansion of such programs. 
(c)Requirements of grant agreementThe Secretary shall enter into an agreement with the grantee that requires that— 
(1)the grantee will enter into subcontracts with nonprofit educational organizations (hereinafter in this section referred to as subgrantees) under which the subgrantees will agree to establish, operate, and provide the non-Federal share of the cost of implementing Project GRAD programs; 
(2)the grantee will provide such technical assistance to the subgrantees as may be necessary to carry out the provisions of this section; 
(3)funds made available under the grant can be used to pay the Federal share of the cost of establishing and operating programs as provided in paragraph (1) and costs associated with the provision of technical assistance as provided in paragraph (2); and 
(4)the grantee will select only subgrantees that serve a substantial number or percentage of low-income students. 
(d)Supported programs 
(1)Designation; feeder patternsThe programs supported with funds available under this section shall be known as Project GRAD programs. Such programs shall, with the agreement of the grantee, identify one or more groups of public schools at which services will be provided through establishing a feeder pattern through which elementary and secondary schools channel students having participated in Project GRAD services into an identified high school. 
(2)Integrated education reform servicesThe services provided through project GRAD programs shall include— 
(A)research-based programs in reading, mathematics, and classroom management; 
(B)campus-based social services programs including a systematic approach to increase family and community involvement in the schools served; 
(C)a college access program, which includes the provision of a college scholarship for students that meet established criteria, proven approaches to increasing student and family college awareness, and assistance for those students in applying to college for financial aid; and 
(D)such other services identified by the grantee as necessary to increase high school graduation and college going rates. 
(e)Use of fundsNot less than 75 percent of the funds received by the grantee under this section shall be used to fund awards to subgrantees to carry out the requirements of subsection (d)(1). The balance of such funds shall be used by grantee to carry out the requirements of subsection (d)(2), as well as other such activities to promote greater public awareness of integrated education reform services to improve high school graduation and college going rates for disadvantaged students as described in subsection (d)(2). 
(f)Federal share 
(1)In generalFor purposes of subsection (c), the term Federal share means, with respect to the costs of Project GRAD programs authorized in subsection (c), subgrants provided by the grantee averaging $200 per pupil, adjusted to take into consideration the resources available to the school at which the subgrantee will implement the program, and the need for Project GRAD USA services to improve student outcomes. 
(2)ExceptionNothing in this subsection shall preclude the awarding of subgrants reflecting a per student cost of more than $200 if the grantee determines that additional resources were not available consistent with the requirements placed on the grantee in subsection (c)(4).  
(3)More may be requiredIf funds or resources are available to a subgrantee, the grantee may elect to award the subgrantee less than the Federal share of the cost associated with the program. 
(g)Evaluation 
(1)Evaluation by the SecretaryThe Secretary shall select an independent entity to evaluate every 3 years the performance of students who participate in a program under this section. The evaluation shall be contracted using the strongest possible research design for determining the effectiveness of programs funded under this section. The evaluation shall include a comparison of reading and mathematics achievement and, where applicable, high school graduation, college going, and college completion rates of students who participate in the programs funded under this section with those indicators for students of similar backgrounds who do not participate in such programs. 
(2)Evaluation by grantee and subgranteesThe grantee shall require each subgrantee to prepare an in-depth report of the results of the programs supported with funds, and the use of funds, made available under this section. Such review shall include data on the reading and math achievement of students involved in the programs and statistics on high school graduation, college going, and college completion rates, and such financial reporting as deemed relevant to review the effectiveness and efficiency of the program. The report shall be in a form and include such content as shall be determined by the grantee in consultation with the Secretary or the entity selected by the Secretary to evaluate the Project GRAD program. 
(3)Availability of evaluationsCopies of any evaluation or report prepared pursuant to this section shall be available to the Secretary and the Chairman and ranking member of the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate. 
(h)Authorization of appropriationsThere are authorized to be appropriated to make grants under this section $27,000,000 for fiscal year 2005 and such sums as may be necessary for each of the 5 succeeding fiscal years. 
(i)Low-income studentFor purposes of this section, the term low-income student means a student who is determined by a local educational agency to be from a low-income family using the measures described in section 1113(c) of the Elementary and Secondary Education Act of 1965. 
 
